DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 08/05/2022 has been entered. Claim 9 has been amended. Claims 1-9 remain pending in the application. Applicant' s amendments to the claims have overcome the 35 U.S.C. § 112(b) rejections previously set forth in the Final Rejection mailed 05/23/2022.
Allowable Subject Matter
Claims 1-9 are allowed. The following is an examiner’s statement of reasons for allowance: 
The prior art does not disclose nor render obvious all of the cumulative limitations of independent claim 1 with particular attention to the structural limitations “wherein in each of the first and second end regions in the direction of the flow of fluid inside said groove of each external cavity, a pair of thin blades of rubbery material are formed, so as to form: a first opposing pair of thin blades, each having a shape of a disc portion, arranged at the first end region, each blade of the first opposing pair being secured to an opposing one of the lateral walls and directly opposite the other blade of the first opposing pair, and a second opposing pair of thin blades, each having a shape of a disc portion, arranged at the second end region, each blade of the second opposing pair being secured to an opposing one of the lateral walls and directly opposite the other blade of the second opposing pair, the first and second opposing pairs of thin blades being configured to delimit the undulating groove so as to reduce an open surface area of the opening of each external cavity viewed from the tread surface when new”.
The closest prior art of record is considered to be Audigier et al. (US 2013/0146191 A1) which discloses a tread pattern for a heavy-goods vehicle tire, the tread pattern includes the use of a tread surface 10 intended to come into contact with a road surface during running, see [0035]; and having a groove 2 comprising parts which are open at the tread surface 21 and channels 23 which are disposed within the thickness of the tread, whereby the opening 21 and channels 23 are connected by channels 22, see above; the openings 21 are delimited by two facing walls 20, 20’ which are connected by a groove bottom 200.
Applicant contends in the Remarks, filed 08/05/2022, on pages 2-3 that:
Clearly Audinger by its own structure, does not, and cannot meet the structure and arrangement of these limitations of claim 1 (and still remain Audinger's invention). Notably, first the number of elements is different. That is, in claim 1, opposing pairs of blades are provided. In contrast, in Audigier, shows only two protuberances, forming, at best, a single pair. Second the arrangement among and between these different numbers of elements is completely and fundamentally different than the arrangement in Audigier. In claim 1, each of first and second opposing pairs are arranged such that the other member of each pair is located directly opposite. No structures at all in Audinger exist and so cannot be so arranged. 

This argument is convincing. Audinger does not disclose a first opposing pair of thin blades, each having a shape of a disc portion, arranged at the first end region, each blade of the first opposing pair being secured to an opposing one of the lateral walls and directly opposite the other blade of the first opposing pair, and a second opposing pair of thin blades, each having a shape of a disc portion, arranged at the second end region, each blade of the second opposing pair being secured to an opposing one of the lateral walls and directly opposite the other blade of the second opposing pair. 
The claims are therefore considered to be patentably distinguished from the prior art of record. The prior art of record, whether taken alone or in combination, does not render obvious the cumulative limitations of claim 1 and are allowable for the same reasons above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEDRICK WILLIAMS whose telephone number is (571) 272-9776.  The examiner can normally be reached on Monday - Thursday 8:00 AM--5:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CEDRICK S WILLIAMS/Primary Examiner, Art Unit 1749